UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

J ames Roger Ronquest,
Plaintiff,
v. Civil Action No. l6-l 634 (UNA)
Federal Aviation Administration, et al. , n

Defendants.

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and his pro se complaint The instant complaint is substantially
similar to that filed in a recent lawsuit in the United States District Court for the Eastern District
of North Carolina. See Ronquest v. Newton, No. 5:l6ct3l79 (E.D.N.C. Ga. filed July l9, 2016).
“Considerations of comity and orderly administration of justice dictate that two courts of equal
authority should not hear the same case simultaneously.” Washington Metro. Area TransitAuz‘h.
v. Ragonese, 617 F.Zd 828, 830 (D.C. Cir. 1980) (citation omitted). Accordingly, the Court Will

dismiss the complaint as duplicative. An Order is issued separately.

 
 

DATE; \’L\\“\ "‘ /AC."°

ates District Judge